Citation Nr: 1717862	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  16-11 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for dizziness.

2.  Entitlement to service connection for inner ear pain.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to an increased evaluation for left ear hearing loss, currently assigned a 0 percent evaluation.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1966 to March 1970.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a March 2015 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDING OF FACT

In March 2017, prior to the promulgation of a decision, the Veteran has indicated a desire to withdraw his appeal for entitlement to service connection for dizziness, inner ear pain, and right ear hearing loss; for entitlement to an increased evaluation for left ear hearing loss, currently assigned a 0 percent evaluation (Correspondence March 2017).  


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal have been met for the claim of entitlement to service connection for dizziness.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal have been met for the claim of entitlement to service connection for inner ear pain.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal have been met for the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal have been met for the claim of entitlement to higher ratings than the noncompensable rating assigned March 2015, for left ear hearing loss.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissing Withdrawn Claims

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d).

In a March 2017 letter, the Veteran indicated that he no longer wished to pursue this appeal and asked the Board to withdraw his appeal.  Because the Veteran has clearly indicated his wish to withdraw the issues, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2016).  Accordingly, the Board does not have jurisdiction to review this appeal, and it is therefore dismissed.


ORDER

The appeal of the claim for service connection for dizziness is dismissed.

The appeal of the claim for service connection for inner ear pain is dismissed.

The appeal of the claim for service connection for right ear hearing loss is dismissed.

The appeal of the claim for a compensable rating for left ear hearing loss is dismissed.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


